Exhibit Table VI Description of Open Loans of Prior Limited Partnerships (unaudited) NOT COVERED BY REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Three Year Summary of Loans Originated by Prior Limited Partnerships. During the three-year period ending December 31, 2008, loans were made by prior programs with investment objectives similar to those of the partnership.The following table provides a summary of the loans originated for the three-year period as of December 31, 2008.The last column of the following chart reflects total outstanding loan balances on all loans for each prior program including those which originated prior to the three (3) year period ending December 31, 2008. Name of partnership Number of Loans Estimated Total Amount of Loans Made 01/01/06 to 12/31/08 Outstanding Loan Balances Originated 01/01/06 to 12/31/08 Total Outstanding Loans as of 12/31/08 RMI IV 25 $ 5,152,151 $ 2,836,029 $ 3,313,546 RMI V 16 $ 2,410,059 $ 1,443,000 $ 1,513,628 TOTAL 41 $ 7,562,210 $ 4,279,029 $ 4,827,174 Name of partnership Number of Loans Estimated Total Amount of Loans Made 01/01/06 to 12/31/08 Outstanding Loan Balances Originated 01/01/06 to 12/31/08 Total Outstanding Loans as of 12/31/08 RMI VI 39 $ 8,927,658 $ 5,283,651 $ 5,777,110 RMI VII 34 $ 8,188,479 $ 5,320,873 $ 6,425,871 RMI VIII 172 $ 413,096,590 $ 307,474,015 $ 366,012,762 TOTAL 245 $ 430,212,727 $ 318,078,539 $ 378,215,743 1 A further breakdown of these loans according to the type of deed of trust, the California County location of the property securing the loans, and the type of property securing the loan is provided below: For Prior Private Partnerships: Loans First Trust Deeds $ 6,181,710 Second Trust Deeds $ 1,324,500 Third Trust Deeds $ 56,000 Total $ 7,562,210 Location of Loans Alameda $ 1,361,000 Santa Clara $ 1,275,000 Solano $ 670,000 Los Angeles $ 647,000 San Francisco $ 635,000 San Mateo $ 565,059 San Diego $ 439,500 San Joaquin $ 437,500 Napa $ 350,000 Riverside $ 331,000 El Dorado $ 301,000 Mariposa $ 225,000 Placer $ 142,500 Stanislaus $ 110,651 Tuolumne $ 72,000 Total $ 7,562,210 Type of Property Single-Family $ 5,014,000 Commercial $ 1,832,500 Raw Land $ 465,710 Apartments 250,000 Total $ 7,562,210 2 A further breakdown of these loans according to the type of deed of trust, the location of the property securing the loans, and the type of property securing the loan is provided below: For
